TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 26, 2013



                                      NO. 03-13-00114-CV


                                       M. F. P., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
                AFFIRMED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s judgment. IT

IS THEREFORE ordered that the judgment of the trial court is in all things affirmed. It is

FURTHER ordered that the appellant pay all costs relating to this appeal, both in this Court and

the court below, and that this decision be certified below for observance.